                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

FRANCISCO CONTRERAS,

                      Plaintiff,

v.                                                          Case No: 2:18-cv-676-SPC-CM

LEXINGTON INSURANCE
COMPANY,

               Defendant.
                                                    /

                                           ORDER1

       This matter comes before the Court on sua sponte review of Defendant Lexington

Insurance Company’s Notice of Removal.             (Doc. 1).    After review, the Court finds

Defendant failed to meet its burden to establish the amount in controversy.

       This case arises from an insurance policy dispute. Plaintiff Francisco Contreras

claims Defendant breached the property insurance policy by failing to pay all insurance

benefits owed to him because of hurricane damage. Plaintiff initiated this action against

Defendant in the Circuit Court of the Twentieth Judicial Circuit in and for Collier County,

Florida. (Doc. 4). Defendant timely removed the case to this Court, citing diversity

jurisdiction under 28 U.S.C. § 1332 as grounds for removal. (Doc. 1).




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are cautioned that
hyperlinked documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other
websites, this Court does not endorse, recommend, approve, or guarantee any third parties or
the services or products they provide on their websites. Likewise, the Court has no agreements
with any of these third parties or their websites. The Court accepts no responsibility for the
availability or functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or
directs the user to some other site does not affect the opinion of the Court.
       Federal courts are courts of limited jurisdiction and are obligated to inquire about

jurisdiction sua sponte whenever it may be lacking. See Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994); Univ. of S. Ala. v. American Tobacco Co., 168 F.3d

405, 410 (11th Cir. 1999) (“[I]t is well settled that a federal court is obligated to inquire into

subject matter jurisdiction sua sponte whenever it may be lacking.” (citations omitted)). A

district court has proper jurisdiction over a matter if diversity jurisdiction exists. See 28

U.S.C. § 1332. Diversity jurisdiction requires complete diversity of citizenship and that

the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs. See 28 U.S.C. § 1332(a); Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1261

(11th Cir. 2000). In an action removed to federal court, the removing defendant bears the

burden of showing federal jurisdiction as of the date of removal. See Pretka v. Kolter City

Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010); Sammie Bonner Constr. Co. v. W. Star

Truck Sales, Inc., 330 F.3d 1308, 1310 (11th Cir. 2003)).

       Here, Defendant satisfies the diversity of citizenship prong but fails to show the

amount in controversy exceeds $75,000. In the Complaint, Plaintiffs allege damages

exceeding the sum of $15,000, the minimum amount in controversy required to establish

jurisdiction in the state circuit court. (Doc. 4). The Complaint is devoid of factual details

about the specific damage to Plaintiff’s property. Because the amount in controversy is

not facially apparent from the Complaint, the Court looks to the Notice of Removal and

other evidence existing at the time of removal to determine if the jurisdictional amount is

met.

       The Notice of Removal has the same issue as the Complaint. Defendant only

asserts that the amount exceeds $75,000 but includes no further details. (Doc. 1). This
is plainly insufficient. See Williams v. Best Buy Co. Inc., 269 F.3d 1316, 1319 (11th Cir.

2001) (“Where, as here, the plaintiff has not pled a specific amount of damages, the

removing defendant must prove by a preponderance of the evidence that the amount in

controversy exceeds the jurisdictional requirement.”); Roe v. Michelin N. Am. Inc., 613

F.3d 1058, 1061 (11th Cir. 2010). Thus, Defendant has not met its burden in establishing

that the amount in controversy exceeds $75,000. Nonetheless, the Court will allow

Defendant an opportunity to establish such jurisdiction.

      Accordingly, it is now

      ORDERED:

      Defendant Lexington Insurance Company must SUPPLEMENT the Notice of

Removal as set forth in this Order on or before October 31, 2018, to show cause why

this case should not be remanded for lack of subject matter jurisdiction. Failure to

comply with this Order will result in this case being remanded without further

notice.

      DONE and ORDERED in Fort Myers, Florida on this 22nd day of October 2018.




Copies: All Parties of Record
